Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the repeatability components comprise a gear-like portions interacting with each other,” of Claim 14,  must be shown or the feature(s) canceled from the claim(s).  The Examiner notes that the repeatability components are assigned connection between the first structure and the first toggle lever.  This is not shown. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a repeatability device in claim 5; a first repeatability member and a second repeatability member of Claims 6-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,708 to Haiff. 

At the outset, in re the Claims, the term “assigned” does not rise to the level of indefinite, but has been interpreted under the broadest reasonable interpretation.  The Examiner notes that the Applicant’s specification does not provide a special definition, and, as such, the term was interpreted as “attribute something as belonging to.”  


In re Claim 1, Haiff teaches a platen press (see Fig. 1, #12) comprising: 
a press toggle mechanism (see Fig. 3), wherein the press toggle mechanism has a driving member (see Fig. 3, elliptical cam #96) and a press toggle column (see Fig. 3, #88), the press toggle column comprising: 
a driven member, a first toggle lever assigned to the driven member, and a second toggle lever assigned to the driven member (see annotated Fig. 3, below), wherein the first toggle lever has a first contact surface and the second toggle lever has a second contact surface (see annotated Fig. 3, below), wherein the first contact surface of the first toggle lever contacts the second contact surface of the second toggle lever (the first and second toggle levers are connected at the driven member), and wherein the first contact surface of the first toggle lever and the second contact surface of the second toggle lever are convex-shaped (see annotated Fig. 3, below; see also Col. 6, ll. 25-45).  

    PNG
    media_image1.png
    527
    759
    media_image1.png
    Greyscale

In re Claim 2, Haiff teaches wherein the first and second toggle levers together form a movable hinge that provides at least a rolling motion between the first and second contact surface (as best understood, the levers of Haiff teaches the structure that provides a rolling motion – the claims were examined as best understood).   

In re Claim 3, Haiff teaches wherein the driven member is connected with the first toggle lever (roller #92 is connected to #90).  

In re Claim 4, Haiff teaches wherein each of the first and second toggle levers   has a linkage end that is opposite to the respective first and second contact surface- (see annotated Fig. 3, above).  

In re Claim 12, Haiff teaches wherein further comprising:-5-Application No.: Not Yet AssignedAttorney Docket No.: 00220-0094-00000 a first structure (see Fig. 3, #28) assigned to the first toggle lever (see Fig. 3, #90) and a second structure (see Fig #, #48) assigned to the second toggle lever (see Fig. 3, #88) are provided, and wherein the first structure  is a base structure (#28 is a base structure), and the second structure is a movable structure (#48 moves in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,708 to Haiff in view of US 4,920,782 to Hellwig. 

In re Claim 5, Haiff does not teach wherein further comprising: a repeatability device that is operatively connected with the first and second toggle levers, wherein the repeatability device is configured to ensure kinematic repeatability of a movement of the first and second toggle levers.  

However, Hellwig teaches that it is known in the art to provide a repeatably device wherein the repeatability device is configured to ensure kinematic repeatability of a movement of toggle levers (see Fig. 4, #151/151’).  In the same field of invention, toggle structures for presses, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the toothed segments (see Fig. 4, #151/151’) to the first and second toggle levers of Haiff.  Doing so ensures synchronization of the movement of the toggles (see Hellwig, Col. 8, ll. 43-56).  In other words, the structure of Hellwig ensures that the two pivoting structures are moving in the correct manner. 

In re Claim 6, Haiff in view of Hellwig, for the reasons above in re Claim 5, teaches wherein the repeatability device comprises at least a first repeatability member assigned to the first toggle lever and a second repeatability member assigned to the second toggle lever (the structure #151/#151’ of Hellwig would be located on #88 and #90 of Haiff, i.e. #151 on #88 and #151’ on #90).  

In re Claim 7, Haiff in view of Hellwig, for the reasons above in re Claim 5, teaches wherein the first repeatability member is attached to the first toggle lever, and wherein the second repeatability member is attached to the second toggle lever  (the structure #151/#151’ of Hellwig would be located on #88 and #90 of Hailff, i.e. #151 on #88 and #151’ on #90).  

In re Claim 8, Haiff in view of Hellwig, for the reasons above in re Claim 5, teaches wherein the first and second repeatability members mesh together (see Hellwig, Fig. 4, #151 and #151’ mesh together).  

In re Claim 9, Haiff in view of Hellwig, for the reasons above in re Claim 5, teaches wherein the first and second repeatability members comprise gear-like portions  interacting with each other(see Hellwig, Fig. 4, #151 and #151’ mesh together and are gear-like portions).

In re Claim 11, Haiff in view of Hellwig, for the reasons above in re Claim 5, teaches wherein the repeatability device comprises at least one S-shaped repeatability member (see Hellwig, Fig. 4, #151, the gearing structures that mesh together are “S” shaped).
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,708 to Haiff in view of US 4,920,782 to Hellwig and further in view of US 4,852,382 to Gietz. 

In re Claim 10, modified Haiff, in re Claim 5, does not teach wherein the first and second repeatability members comprise a slot and a pin guided in the slot.

However, Gietz teaches that it is known in the art of  structures for moving presses/ punches to provide a toggle lever (see Gietz, Fig. 1-4, the structure surrounding #19/20/#19’/#20’, which includes a pin portion and a slot in which the pin is located – see e.g., Fig. 1, at #20 illustrating the pin extended and Fig. 2, at #20 illustrating the pin compressed in a slot). 

In the same field of invention, levers and movement structures for presses/tools/punches, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the toggle levers (#11, #11’) to the device of modified Haiff.  Doing so provides a movement in an extremely accurate manor (see Gietz, Col. 4, ll. 45-63). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,708 to Haiff in view of US 4,852,382 to Gietz.

In re Claim 13, Haiff does not teach teaches wherein repeatability components are assigned to an interface of the first structure and the first toggle lever and/or wherein repeatability components are assigned to the interface of the second structure  and the second toggle lever, and wherein the repeatability components are configured to ensure the kinematic repeatability of a movement of the press toggle mechanism.  

However, Gietz teaches that it is known to provide repeatability components are assigned to an interface of the first structure and the first toggle lever (see Gietz, Figs. 1-4, #11/#11, connected to #19/20 and #19’/20’ and #10/#13) and/or wherein repeatability components are assigned to the interface of the second structure  and the second toggle lever (see Gietz, Figs. 1-4, #11/#11, connected to #19/20 and #19’/20’ and #10/#13), and wherein the repeatability components are configured to ensure the kinematic repeatability of a movement of the press toggle mechanism (see Gietz, Col. 4, ll. 45-63).  

In the same field of invention, levers and movement structures for presses/tools/punches, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the toggle levers (#11, #11’) to the device of modified Haiff.  Doing so provides a movement in an extremely accurate manor (see Gietz, Col. 4, ll. 45-63). 

In re Claim 14, Haiff in view of  Gietz, for the reasons above in re Claim 13, teaches wherein the repeatability components comprise gear-like portions interacting with each other and/or a slot and a pin  guided in the slot, in particular wherein the pin is established by a roller (see Gietz, Fig. 1-4, the structure surrounding #19/20/#19’/#20’, which includes a pin portion and a slot in which the pin is located – see e.g., Fig. 1, at #20 illustrating the pin extended and Fig. 2, at #20 illustrating the pin compressed in a slot).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,708 to Haiff in view of US 4,852,382 to Gietz, and further in view of US 4,920,782 to Hellwig.

In re Claim 14, Haiff in view of  Gietz, for the reasons above in re Claim 13, teaches does not teach wherein the repeatability components comprise gear-like portions interacting.

However, Hellwig teaches that it is known in the art to provide a repeatably device wherein the repeatability device is configured to ensure kinematic repeatability of a movement of toggle levers (see Fig. 4, #151/151’).  In the same field of invention, toggle structures for presses, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the toothed segments (see Fig. 4, #151/151’) to the first and second toggle levers of Haiff.  Doing so ensures synchronization of the movement of the toggles (see Hellwig, Col. 8, ll. 43-56).  In other words, the structure of Hellwig ensures tat the two pivoting structures are moving in the correct manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724